Exhibit 10.22



CONTRATO DE TRABAJO DE ALTA DIRECCIÓN
En Madrid, a 1 de Agosto de 2007.
REUNIDOS
DE UNA PARTE, D. G.G. Pique, en nombre y representación de la sociedad Energy
Recovery Iberia, S.L (en adelante la “Compañía”), con C1F nº B84798347 y
domicilio social en c/ Ribera del Loira, 46, Madrid.
Y DE OTRA PARTE, D. Borja Sánchez Blanco Carvajal, mayor de edad, con D.N.I. nº
5406047-N, y domicilio en Paseo de los Parques, 26, Chalet 23, El Encinar de los
Reyes, Alcobendas, 28109, Madrid, actuando en su propio nombre y derecho (en
adelante el “Alto Ejecutivo”).
EXPONEN
1.- Que la Compañía está comenzando su negocio en España.
2.- Que la Compañía tiene interés en contratar los servicios de un alto
directivo para que ejerza las funciones de Vicepresidente y Director General,
bajo una relación laboral especial de Alta Dirección.
3.- Que, a su vez, el Alto Ejecutivo está interesado en realizar las funciones
antes mencionadas para la Compañía.
A tal fin y reuniendo las condiciones necesarias, la Compañía y el Alto
Ejecutivo han convenido la celebración del presente contrato, sujeto a las
siguientes:
TOP EXECUTIVE EMPLOYMENT AGREEMENT
In Madrid on August 1, 2007
THE UNDERSIGNED
AS ONE PARTY, Mr. G.G. Pique, in the name and on behalf of Energy Recovery
Iberia, S.L. (hereinafter, the “Company”) with Tax Identification Number
B84798347 and domiciled at c/ Ribera del Loira, 46, Madrid.
AND AS THE OTHER PARTY, Mr. Borja Sánchez Blanco Carvajal of legal age, bearer
of D.N.I. number 5406047-N, domiciled at Paseo de los Parques, 26, Chalet 23, El
Encinar de los Reyes, Alcobendas, 28109, Madrid in his own name and right
(hereinafter, the “Top Executive”).
WHEREAS
1.- The Company is initiating its business in the Spanish market.
2.- The Company is willing to hire a Top Executive to perform the duties of a
Vice President and General Manager, under a Top Executive Labour Relationship.
3.- The Top Executive is willing to perform the above-mentioned duties for the
Company.
Whereas both parties meet the requirements for entering into this agreement, now
therefore, the parties hereto agree on the following:



 



--------------------------------------------------------------------------------



 



CLAUSULAS

1.-    OBJETO/RESPONSABILIDADES/FUNCIONES       La relación laboral especial de
alta dirección que en el presente contrato se regula, se basa de manera especial
en la recíproca confianza de las partes, las cuales acomodarán el ejercicio de
sus derechos y obligaciones a las exigencias de la buena fc, comprometiéndose el
Alto Ejecutivo a cumplir con toda su dedicación y saber profesional las
funciones que le encomiende la Compañía.       La Compañía contrata al Alto
Ejecutivo, de acuerdo con las condiciones que se exponen a continuación,
aceptando el Alto Ejecutivo el puesto de Vicepresidente y Director General de la
Compañía.       El Alto Ejecutivo realizará sus funciones de acuerdo con los
criterios e instrucciones emanadas del Consejo de Administración de la Compañía.
      El Alto Ejecutivo declara que no está sujeto a ningùn acuerdo de no
competencia ni restricción similar que le impida o dificulte la celebración del
presente contrato.   2.-    LUGAR DE PRESTACIÓN DE SERVICIOS       El desempeño
de las funciones tendrá lugar en las instalaciones de la Compañía sitas en
Madrid o en cualquier otro lugar que la Compañía pueda designar al efecto,
respetando siempre lo dispuesto en la legislación vigente.       Como
consecuencia del trabajo a desarrollar, la Compañía podrá exigir del Alto
Ejecutivo la realización de viajes

CLAUSES

1.-    PURPOSES / DUTIES       The special top executive relationship regulated
by means of this agreement is specifically based upon the mutual trust between
both parties, who will follow the requirements of good faith in the performance
of their duties and rights. The Top Executive undertakes to fulfill all the
functions and tasks entrusted by the Company with dedication and
professionalism.       The Company hires, on the terms set forth below, the Top
Executive, who accepts the position of Vice President and General Manager of the
Company.       The Top Executive will perform his duties under the authority and
following the instructions given by the Company’s Board of Directors.       The
Top Executive states in particular that he is not bound by any covenant not to
compete or any other similar restriction preventing him from entering into this
contract.   2.-    PLACE OF WORK       The services shall be rendered at the
work sites of the Company located in Madrid or in any other place that the
Company may designate in accordance with applicable legislation.       As a
result of the work to be carried out, the Company may request the Employee to
travel, whether in Spain or abroad, and the Top



 



--------------------------------------------------------------------------------



 



    tanto dentro de España como en el extranjero, condición que el Alto
Ejecutivo acepta expresamente cumplir.   3.-    DURACIÓN       El presente
contrato de trabajo surtirá sus efectos a partir del día 1 de Agosto de 2007, y
se pacta con carácter indefinido.   4.-    JORNADA/HORARIO/VACACIONES       Dado
su puesto de trabajo como Director General de la Compañía, la naturaleza de sus
funciones y su alto nivel de responsabilidades y remuneración, la retribución
del Alto Ejecutivo no se basa en un determinado número de horas de trabajo ni se
vincula a referencias horarias.       Dentro de la flexibilidad convenida en
cuanto a la jornada y el horario de trabajo, las vacaciones anuales del Alto
Ejecutivo serán de 30 días naturales, ajustándose en la medida de lo posible a
las necesidades de la Compañía, y fijándose en interés y conveniencia de la
Compañía y el Alto Ejecutivo. En cualquier caso, la Compañía queda facultada, en
función de las necesidades del servicio, para excluir o señalar ciertos periodos
para el disfrute de las vacaciones.       Durante el primer año de vigencia de
contrato de trabajo, y en el supuesto de que éste se extinga con anterioridad al
31 de diciembre, el número de días de vacaciones será prorrateado sobre la base
del periodo de los servicios prestados en el año natural. El Alto Ejecutivo
acepta expresamente que de extinguirse el contrato de trabajo, la Compañía podrá
compensar los días de vacaciones no devengados y disfrutados con días de salario
de su liquidación de habares.

    Executive expressly agrees to comply with these terms.   3.-    DURATION    
  This agreement shall be effective as from August 1, 2007 and shall have an
indefinite duration.   4.-    WORK SCHEDULE / HOLIDAYS       Due to the nature
of his job position as General Manager of the Company, and to his high level of
responsibilities and remuneration, the Top Executive is not compensated on the
basis of any set number or hours or hourly references.       Within the
flexibility agreed upon with regard to the working hours thereof, the annual
holiday period shall be 30 calendar days, which shall conform as closely as
possible to the necessities of the Company, balancing the interests and
convenience of the Company with those of the Top Executive. In any event, the
Company is empowered to exclude or state certain holiday periods depending on
the necessities of the service.       During the first year of employment, and
in the event this employment contract is terminated prior to December 31st, the
number of days of vacation shall be prorated on the basis of the actual period
of services rendered in the natural year. The Top Executive expressly accepts
that, in case of termination of the contract, the Company may offset against his
liquidation payment one day of salary for each day of vacation taken in excess
of his legal entitlement.



 



--------------------------------------------------------------------------------



 



5.-    RETRIBUCIÓN       El Alto Ejecutivo percibirá un salario fijo anual bruto
deDOS CIENTOS CINCUENTAITRES MIL EUROS (253,000-€), cantidad que se entiende
referida al periodo del año natural, por lo que, si el Alto Ejecutivo causase
alta o baja en la Compañía en fecha distinta al comienzo o terminación del año
natural, percibirá las cantidades efectivamente devengadas, proporcionalmente al
tiempo trabajo en el mencionado año.       En atención a la naturaleza del
puesto desempeñado por el Alto Ejecutivo y el nivel de responsabilidades
atribuidas, el salario fijo bruto anual arriba mencionado se considera como un
pago global que cubre todo el tiempo de trabajo requerido por el Alto Ejecutivo
para el desempeño de sus funciones, con independencia de las horas de trabajo
realmente realizadas.       La remuneración mencionada se abonará en 12 pagas,
que incluirán la prorrata de las pagas extraordinarias, aceptando expresamente
el Alto Ejecutivo lo anterior al entender que el referido cobro de su salario
anual en 12 mensualidades es más beneficioso para él.       Adicionalmente, el
Alto Ejecutivo podrá participar en el Plan de Incentivos de la Compañía vigente
en cada momento, devengado o no derecho a un bono en función de los términos y
condiciones del referido Plan. Durante el año 2007, el Alto Ejecutivo podrá
devengar un bono de un porcentaje de su salario fijo anual, sujeto a la
discrecionalidad de la dirección de la Compañía, y previo cumplimiento de los
requisitos del plan de incentivos en vigor en el referido ejercicio y de los
objetivos actualmente en vigor, que se adjuntan como Anexo I.

5.-    REMUNERATION       The Top Executive shall receive an annual gross fixed
salary of TWO HUNDRED FIFTY-THREE THOUSAND Euro (253,000-€), which is understood
to refer to the calendar year, such that, should the Executive’s relationship
commence or terminate on a date other than the beginning or end of the calendar
year, the Top Executive shall receive any amounts actually accrued, proportional
to the time worked in that year.       Considering the nature of the Top
Executive’s employment and his level of responsibilities, the gross annual fixed
salary mentioned above is a global payment which covers all the working time
required by the Top Executive for the performance of his duties, irrespective of
the actual hours worked.       The afore-mentioned fixed salary shall be paid in
12 monthly installments which will include the proportional part of the
extra-payments. The Top Executive expressly agrees to being paid in 12 monthly
installments as he/she understands that this is more beneficial to him.      
The Top Executive may also be entitled to receive by way of further remuneration
a bonus calculated in accordance with the Company’s Incentive Plan from time to
time in force, always in accordance with the terms and conditions set forth in
such scheme. During year 2007, the Top Executive will be eligible for a bonus of
a percentage of his annual fixed salary, subject to the management discretion,
to the terms and conditions established in the incentive plan in force for year
2007, and upon achieving the objectives currently in force, which are attached
as Annex 1.



 



--------------------------------------------------------------------------------



 



6.-    OTROS BENEFICIOS       La Compañía correrá con el coste de un seguro de
vida a favor del Alto Ejecutivo cuya cobertura alcance una anualidad de su
salario fijo bruto con arreglo a las condiciones de la pó1iza de seguros de la
aseguradora. Todos los beneficios y protecciones a favor del Alto Ejecutivo
seran calculados de la fecha de 1 diciembre 2005 como su cantrato original.  
7.-    GASTOS       La Compañía reembolsará al Alto Ejecutivo todos los gastos
razonables en que haya incurrido durante el debido desempeño de sus funciones
conforme al presente contrato. El referido reembotso se hará efectivo previa
presentación de la pertinente solicitud acompañada de los recibos y
justificantes oportunos, de conformidad con la politica existente en la Compañia
a estos efectos en cada momento.   8.-    DEDUCCIONES LEGALES       De la
remuneración del Alto Ejecutivo se deducirán las cantidades que por
contribuciones a la Seguridad Social, impuestos o cualquier otro tipo,
establezcan las normas vigentes.   9.-    SEGURIDAD E HIGIENE       El Alto
Ejecutivo se compromete a cumplir y hacer cumplir todas las normas médicas y de
seguridad e higiene en el trabajo que legal o convencionalmente resulten de
aplicación en cada momento.

6.-    OTHER BENEFITS       The Company will cover the cost of life insurance in
favor of the Top Executive covering up to one time his annual fixed salary
subject to the policy limitations by the carrier. All benefits and protections
for the Top Executive will be based on his initial employment date of December
1, 2005.   7.-    EXPENSES.       The Company will reimburse the Top Executive
the reasonable expenses in which he could have incurred as a result of the
development of his duties under the present contract. Reimbursement will be made
effective upon presentation of the corresponding application according to the
procedure applicable in the Company from time to time, together with the
documents evidencing the expenses to be reimbursed.   8.-    LEGAL WITHHOLDINGS
      The Company shall withhold from the Top Executive’s earnings any amounts
established under the laws and regulations in force as chargeable to the Top
Executive, including Social Security contributions, taxes, and any other
deductions.   9.-    HEALTH AND SAFETY REGULATIONS       The Top Executive
agrees to comply and cause others to comply with all medical and health and
safety labour regulations, legally or conventionally applicable at any time.



 



--------------------------------------------------------------------------------



 



10.-    PATENTES, MARCAS Y OTROS DERECHOS DE PROPIEDAD INTELECTUAL       Si en
el desempeño de las funciones relacionadas con su puesto de trabajo, el Alto
Ejecutivo desarrollase invenciones, diseños industriales, obras de propiedad
intelecual, topografias de semiconductores o cualquier otro tipo de creaciones
que generen derechos de propiedad intelectual o industrial, (en adelante
denominadas conjuntamente las Obras), el Alto Ejecutivo reconoce que las Obras
han sido desarrolladas en el marco de una relación laboral, por lo que
pertenecen en exclusiva a la Compañia, sin que ello genere derecho económico
alguno a su favor, por considerarse que ha sido satisfecho, en virtud de la
remuneración pactada en este contrato.       El Alto Ejecutivo se compromete a
colaborar con la Compañía, o con quien ésta designe, en la forma en que la
Compañía estime pertinente, para proteger los derechos de la Compañía sobre las
Obras, en todos los países del mundo. Los gastos en que se incurra para la
protección de los derechos de propiedad industrial e intelectual serán de cuenta
de la Compañía. La colaboración con la Compañía incluirá la divulgación de toda
la información y datos relacionados con las Obras, así como la formalización de
solicitudes, especificaciones, declaraciones, registros y cualquier otro
documento o acto que la Compañía considere necesario para poder solicitar,
obtener y mantener dichos derechos sobre las Obras y para que los mismos sean
cedidos y transmitidos en exclusiva y en su totalidad a favor de la Compañía,
sus herederos, cesionarios o las personas que la Compañía designe.

10.-    PATENTS, TRADEMARKS AND OTHER INTELLECTUAL PROPERTY RIGHT       Where in
the rendering of the duties related to his job position, the Top Executive
develops, inventions, industrial designs, copyright works, mask work rights or
any other kind of creation from which intellectual property rights arise,
(hereinafter the Works), the Top Executive represents and acknowledges that the
Works were made within the framework of an employment contract, hence they
belong exclusively to the Company. Likewise, the Top Executive represents and
acknowledges that he/she has no right to an additional remuneration for the
making of such Works, since such activity is compensated with the salary agreed.
      The Top Executive agrees to assist the Company, or its designee, in every
proper way to secure the Company’s rights over the Works, at the Company’s
expense, in any and all countries. The collaboration with the Company shall
include the disclosure to the Company of all pertinent information and data with
respect to the Works, the execution of all applications, specifications, oaths,
recordation, and all other instruments which the Company will deem necessary in
order to apply for, obtain and maintain such rights and in order to assign and
convey to the Company, its successors, assignees and nominees the sole and
exclusive rights, title and interest in and to such Works.



 



--------------------------------------------------------------------------------



 



    La obligación del Alto Ejecutivo de formalizar y firmar cualquier tipo de
documento o acto necesario para la protección de los derechos sobre las Obras,
pendurará aún después de extinguido el presente contrato y hasta la fecha de
expiración de la vigencia de todos los derechos sobre las Obras.   11.-   
DEBERES ÉTICOS FUNDAMENTALES       El Alto Ejecutivo se ajustará, en el
cumplimiento de sus cometidos y obligaciones, a los usos y costumbres habituales
de la Compañía y el sector, respetando las normas de conducta de la Compañía,
cuyas previsiones se consideran integradas en sus obligaciones contractuales.  
    En cualquier caso, debido a su cargo, el Alto Ejecutivo estará obligado a
guardar estricta confidencialidad acerca de las actividades de la Compañía, su
gerencia, clientes, asesores, y cualesquiera otras personas e instituciones que
mantengan relaciones profesionales con la Compañía y cuyo conocimiento provenga
de su condición de empleado de la misma. Dicha obligación se mantendrá en vigor
tras la extinción del presente contrato, con la única excepción de aquella
información que haya llegado al dominio público a través de una divulgación
autorizada.       Se estimará competencia desleal, la prestación de servicios
laborales, civiles, o mercantiles para cualquier otro empresario del sector, o
para aquellas empresas cuyas actividades pudieran en alguna forma afectar
negativamente a las propias de la Compañía.       El Alto Ejecutivo acepta
expresamente que durante la vigencia del presente contrato no prestará servicio
alguno que

    The Top Executive’s obligation to execute any such instrument or documents
to secure the rights over the Works, will continue after the termination of this
Agreement and will remain valid until the expiration of the rights over the
Works in any country.   11.-    FUNDAMENTAL ETHICAL DUTIES       In performing
his tasks and obligations, the Top Executive shall adapt to the common uses and
customs of the Company and the sector, complying with the Company’s rules of
conduct, which are considered to form part of the Top Executive’s contractual
obligations.       In any case, due to his position, the Top Executive shall be
obliged to keep in strictest confidence the Company’s activities, its
management, customers, advisors and any persons and institutions which maintain
professional relations with the Company and which knowledge could come from
being employed by the Company. Said obligation will remain in force after the
termination of this contract, with the only exception of information that comes
into the public domain other than by way of unauthorised disclosure by the Top
Executive.       The rendering of labour, civil or commercial services to any
other employer of the sector or for those companies whose activities could in
any way negatively affect the Company’s business, shall be considered to be
unfair competition.       The Top Executive agrees not to enter into any other
agreement with any other Company in competition with the Company, nor to carry
out any other



 



--------------------------------------------------------------------------------



 



    pueda resultar concurrente con las actividades de la Compañía, salvo que
obtenga autorización expresa de la Compañía a estos efectos.   12.-   
DILIGENCIA       El Alto Ejecutivo realizará las funciones propias de su
cometido en la forma establecida por la Compañía, de acuerdo siempre con sus
instrucciones y comprometiéndose a prestar el máximo interés y entrega en el
desempeño de las mismas.   13.-    USO DEL SISTEMA INFORMÁTICO       El Alto
Ejecutivo usará el sistema informático únicamente para fines relacionados con la
actividad de la Compañía y su trabajo en la misma. Se prohíbe expresamente el
uso del sistema informático para uso distinto de los mencionados.       El Alto
Ejecutivo, con la firma del presente contrato, reconoce que, todos los archivos,
informes, correspondencia vía e-mail, sofware y, en general, cualesquiera otros
datos o información de cualquier tipo que hayan sido generados o se encuentren
en el sistema informático, son propiedad de la Compañia y podrán ser usados por
la misma para cualquier propósito dentro de los límites legalmente permitidos.
El Alto Ejecutivo autoriza expresamente a la Compañia para acceder a la
información referida.   14.-    PROTECCIÓN DE DATOS       Como Alto Ejecutivo de
la Compañia, determinada información relativa al Alto Ejecutivo podrá ser
enviada a las oficinas

    services for third parties if those services are in competition with the
Company’s activities, unless otherwise authorised in writing by the Company.  
12.-    DILIGENCE       The Top Executive shall render the services proper to
his position in the manner established by the Company, always in accordance with
its instructions, and committing himself to offer his utmost interest and
dedication in carrying out the same.   13.-   USE OF THE MANAGEMENT INFORMATION
SYSTEM (M.I.S.)       The Top Executive will restrict the use of the M.I.S. to
approved business purposes. Any other use is forbidden.       By signing this
contract, the Top Executive acknowledges that all records, reports,
correspondence by e-mail, software and other data generated by or residing upon
the M.I.S. are property of the Company and may be used by it for any purposes
permitted under the law. The Top Executive expressly authorises the Company to
access to the referred information.   14.-    CONSENT CLAUSE FOR PROCESSING,
ASSIGNMENT AND CROSS-BORDER TRANSFER OF PERSONAL DATA       As a Top Executive
of the Company, information concerning the Top Executive may be sent to the
corporate offices of the Company’s parent company



 



--------------------------------------------------------------------------------



 



    centrales de la sociedad matriz de la Compañía, Energy Recovery Inc. (“ERI”)
y/o a otras tiliales de ERI dentro y fuera de la Unión Europea, incluyendo los
Estados Unidos, algunos de los cuales pueden no ofrecer un nivel de protección
equivalente al que existe en la Unión Europea. La lista completa de las
Compañías que forman parte del grupo ERI pueden encontrarse en la página web:
www.energyrecovery.com
www.energyrecovery.com       La información se conservará y procesarán para
fines relacionados con la relación empleador/empleado, incluyendo sin carácter
limitativo: contabilidad y finanzas, administración de beneficios (tales como
planes de pensiones, acciones, planes de opciones sobre acciones, y seguros de
vida, médico y de viajes), salario y revisiones salariales, mantenimiento de
registros de baja por enfermedad, maternidad y absentismo a los meros efectos
del cumplimiento de obligaciones laborates y de Seguridad Social, así como con
el objeto de mejorar los sistemas de seguridad y cumplimiento de obligaciones
contractuales y legales (tales como retenciones de Impuesto sobre la Renta de
Personas Físicas y contribuciones a la Seguridad Social). Adicionalmente, la
información personal del Alto Ejecutivo será procesada para mantener al Alto
Ejecutivo informado en relación con determinadas noticias del Grupo ERI así como
con nuevos productos y servicios prestados por ERI.       El Alto Ejecutivo
autoriza a la Compañía a poner sus datos personales a disposición de ERI (y de
sus contables, auditores, abogados y otros asesores externos, como por ejemplo
entidades financieras gestoras de planes de opciones sobre acciones, localizados
en la Unión Europea o en otros paises, algunos de los cuales pueden no ofrecer
un nivel de protección equivalente al que existe en la Unión Europea) en la
medida necesaria para

    Energy Recovery, Inc. (“ERI”) and/or other corporate subsidiaries of ERI
located within and outside the European Union, including the United States of
America, which do not necessarily ensure an equivalent protection of privacy
with respect to personal data processing as the one which is ensured in the
European Union. The complete list of companies which form part of ERI can be
seen at: www.energyrecovery.com       The information is processed for business
reasons including accounting, financial tracking, benefits administration (such
as pension, stocks, stock option plans and medical, life and travel insurance),
maintaining sickness and absence records, exclusively for the mere
accomplishment of labor and Social Security obligations, head counting, for
general management and administrative purposes and to ensure compliance with its
legal and contractual obligations such as income tax withholdings and social
security contributions. Furthermore, the Top Executive’s personal data will be
processed to keep the Top Executive informed about news within ERI and new ERI
products and services.       The Top Executive authorizes the Company to furnish
ERI (and any agent of ERI administering ERI benefits, stocks, stock option plans
or providing record keeping services, which may be located in the European Union
or outside, including countries not offering an equivalent level of protection
to that applicable in the European Union) with such information and data as it
shall request in order to facilitate the grant of ERI stocks and stock options,
to facilitate administration of stock option plans, benefit plans, routine
accounting, financial tracking, general management and administrative record
keeping purposes. This information includes the



 



--------------------------------------------------------------------------------



 



    facilitar el otorgamiento al Alto Ejecutivo de acciones u opciones sobre
acciones de ERI, para facilitar la administración de los planes de opciones
sobre acciones, planes de beneficios, contabilidad rutinaria, preparación de
cuentas, y para permitir el normal desarrollo de la relación laboral (incluyendo
el mantenimiento de registros administrativos). Los datos personales incluyen, a
meros efectos enunciativos, el nombre, dirección particular, fecha de
nacimiento, número de tarjeta de la seguridad social, dirección de su domicilio,
nacionalidad, estado civil, formación, currículo, historia dentro de la
Compañía, puesto de trabajo, lugar de trabajo, áreas de especialización,
detalles de salario y beneficios, datos bancarios, evaluaciones de rendimiento,
revisiones salariales, dias de vacaciones e información relativa a la extinción
de su contrato.       Adicionalmente, el Alto Ejecutivo acepta que su nombre, la
oficina en la que presta servicios e información relativa a los servicios que él
y sus colegas prestan para la Compañía podrán también ser compartidos con ERI
para su uso en publicaciones internas y externas de ERI y campañías
promociónales.       Sin perjuicio de lo dispuesto anteriormente, los Datos
Personales de salud del Alto Ejecutivo necesarios para el cumplimiento de
obligaciones laborales y de Seguridad Social, no serán objeto de cesiones ni
transferencias internacionales.       Igualmente la Compañía podria procesar los
datos personales de los familiares, dependientes y conocidos del Alto Ejecutivo,
para los siguientes fines: (i) aviso en situaciones de emergencia y
(ii) contratación de pólizas de seguros de vida, médicos y de viaje y planes de
opciones sobre acciones otorgados, en su caso, por ERI. Los Datos Personales de
las personas designadas por el Alto

    Top Executive’s name, address, birth date, social security number, home
phone, nationality, marital status, educational background, employment
application, and history with the company, job title, place of work, areas of
expertise, details of salary and benefits, bank details, performance appraisals,
salary reviews, vacation days, information about termination.       In addition,
the Top Executive agrees that his/her name, his office location or information
concerning the work he and his colleagues perform for the Company may also be
shared with ERI for use in internal and external ERI newsletters and promotional
campaigns.       Without the prejudice to the foregoing, the Top Executive’s
health related personal data, which are necessary for the accomplishment of
labor and Social Security obligations, may not be assigned or transferred
abroad.       Furthermore, the Top Executive notes that the Company will process
personal data about his dependants, relatives and friends for the following
purposes: (i) for emergency contact and (ii) medical, life and travel insurance
contracts, and stock options plans granted, if any, by ERI. The personal data of
such persons designated by the Top Executive as his beneficiaries of the life
insurance and stock option plans that could be granted by ERI may be made
available to the life insurance companies and stock option brokers, which may be
located in the European Union and elsewhere, including countries



 



--------------------------------------------------------------------------------



 



    Ejecutivo como beneficiarios de los seguros de vida y de los planes de
opciones sobre acciones concedidos por ERI podrán ser puestos a disposición de
compañias de seguros de vida y entidades gestoras de planes de opciones sobre
acciones que podrán estar localizados en la Unión Europea o en otros paises,
algunos de los cuales pueden no ofrecer un nivel de protección equivalente al
que existe en la Unión Europea, para contractarles en el supuesto de
fallecimiento del Alto Ejecutivo. Con la firma del presente documento el Alto
Ejecutivo confirma que ha notificado a estas personas que ha comunicado sus
Dalos Personales a la Compañia y que ellos otorgan su consentimiento para el
tratamiento y transferencia (cuando sea precisa) de sus Datos Personales para
los citados propósitos.       El Alto Ejectivo acepta expresamente que esta
información será procesada, transmitida y comunicada, como se explica en esta
cláusula de consentimiento, tanto dentro como fuera de la Unión Europea,
incluyendo Estados Unidos. ERI adoptará a estos efectos las medidas de
protección pertinentes de conformidad con la legislación aplicable.       El
Alto Ejecutivo tendrá derecho a revisar, cancelar o pedir la rectificación de
sus datos personales, en cualquier momento y de conformidad con la legislación
aplicable, mediante solicitud escrita dirigida al Director/a de Recursos
Humanos.   15.-    EXCLUSIVIDAD       Mientras esté vigente el presente
Contrato, el Alto Ejecutivo no podrá en ningún momento (excepto con el previo
consentimiento escrito de la Compañia), ocuparse, implicarse o interesarse, ya
sea por cuenta propia o por cuenta ajena, directa o indirectamente, en cualquier

    that may not offer an equivalent level of protection to that applicable in
the European Union, for contact purposes in case of death of the Top Executive.
By signing this consent clause the Top Executive confirms that those persons are
aware that he has provided their data to the Company and furthermore that they
consent to the storing, transferring (where necessary) and use of their data for
the purposes for which the Top Executive provided such data.       The Top
Executive agrees in an explicit way that this information will be processed,
transmitted and communicated, as explained in this consent clause, within and
outside the European Union, including towards the United States of America.
Appropriate safeguard measures in accordance to the applicable law will be taken
by ERI.       The Top Executive is entitled to review, cancel and ask for the
rectification of his personal data as well as to object, at any time, in
accordance with applicable data protection laws, without charge, by written
request in that respect ERI Human Resources Executive.   15.-    EXCLUSIVITY    
  The Top Executive must not at any time (except with the prior written consent
of the Company) whilst employed by the Company, directly or indirectly, be
engaged, concerned or interested in, whether on his own behalf or on behalf of
any person, firm or company, any trade or business (hereinafter, the “Other
Concern”), by working for, advising or otherwise assisting the Other Concern
(whether as Top Executive or independent contractor or otherwise) or by





 



--------------------------------------------------------------------------------



 



    negocio o sociedad (en adelante, la “Otra Empresa”), ya sea trabajando para
la misma, como asesor, o de cualquier otro modo prestando asistencia a la Otra
Empresa (ya sea como trabajador, prestador de servicios o de cualquier otra
forma), o ya sea promoviendo, financiando o invirtiendo en los negocios o
acciones/participaciones de la Otra Empresa.   16.-    EXTINCIÓN DEL CONTRATO

La presente cláusula 16 se ha pactado en el entendimiento de que la relación,
entre las partes es de alta dirección, sujeta al RD1382/85. Si por la razón que
fuera la relación existente de facto en el momento de la extinción del contrato
fuera otra(una relación mercantil o una relación laboral ordinaria), la
extinción del contrato se regularía por los términos y condiciones de la
legislación aplicable (civil/mercantil o Estatuto de los Trabajadores), quedando
los términos de los apartdos 16.1 y 16.2 siguientes sin efecto alguno.
16.1 El presente contrato podrá ser extinguido por el Alto Ejecutivo tal y como
se establece a continuación:

(a)     Sin alegar causa alguna, debiendo mediar preaviso escrito de al menos
tres (3) meses. En este caso, el Alto Ejecutivo no tendrá derecho a recibir
indemnización alguna. Si el Alto Ejecutivo incumpliera la totalidad o parte del
periodo de preaviso, la Compañía tendrá derecho a recibir del Alto Ejecutivo una
cantidad equivalente a los salarios del periodo incumplido.   (b)     De
conformidad con las causas establecidas en el articulo 10.3 del Real Decreto
1382/85. En este caso el Alto Ejecutivo recibirá una indemnización equivalente a
siete (7) dias del salario en metálico por ano de servicio con el limite de seis
(6) mensualidades.

    promoting, financing or investing in the business or shares of the Other
Concern.   16.-    TERMINATION

This clause 16 has been agreed on the basis that the relationship between the
parties is a top executive relationship, regulated by Royal Decree 1382/85. If
for any reason the relationship existing between the parties is the facto
different (either a commercial or an ordinary employee relationship) upon
termination of the contract, then the termination of the contract shall be
regulated by the terms and conditions of applicable legislation (either
commercial legislation or the Spanish Labor Act), in which case clauses 16.1 and
16.2 below shall not be binding nor have any effect whatsoever.
16.1. This agreement may be terminated by the Top Executive as follows:

(a)     Without stating any given cause, by providing three (3) months prior
written notice. In this case, the Top Executive will not be entitled to receive
any severance compensation. Should the Executive fail to provide the required
notice in whole or in part, the Company will be entitled to receive from the Top
Executive an amount equivalent to the salaries corresponding to the defaulted
period.   (b)     Based on one of the causes set forth under section 10.3 of
Royal Decree 1382/85. In this case, the Top Executive shall receive severance
compensation equivalent to seven (7) days of cash salary per year of service, up
to a maximum of six (6) months of salary.



 



--------------------------------------------------------------------------------



 



16.2 El presente contrato podrá ser extinguido, usando la fecha 1 Diciembre 2005
como dia de contrato inicial con Energy Recovery, Inc, por la Compañía tal y
come se detaila a continuación:

(a)     Sin alegar causa alguna, debiendo mediar preaviso escrito de al menos
tres (3) meses. En este caso, el Alto Ejecutivo tendrá derecho a recibir
indemnización equivalente a siete (7) días del salario en metálico por año de
servicio, con el límite de seis (6) mensualidades. Si la Compañía incumpliera la
totalidad o parte del periodo de preaviso, el Alto Ejecutivo tendrá derecho a
recibir de la Compañía una cantidad equivalente a los salarios del periodo
incumplido.   (b)     La Compañía también podrá extinguir el presente contrato a
través del despido del Alto Ejecutivo, de conformidad con el artículo 11.2 del
Real Decreto 1382/85. En este caso no tendrá derecho a indemnización alguna a
menos que el despido sea declarado improcedente por sentencia firme, en cuyo
caso tendrá derecho a una indemnización equivalente a veinte (20) dias de
salario en metálico por año de servicio y hasta un máximo de doce
(12) mensualidades.

16.3 En el supuesto de que la extinción ocurra por un Causa (“Termination
Event”) a raíz de un Cambio de Control (“Change of Control”) según lo
establecido en la Clausula 3.2(e) del Contrato de Empleo para Ejecutivo suscrito
con efectos el 1 de julio de 2006, tendrá derecho a percibir una indemnización
total equivalente al 100% de su salario fijo en metálico en el momento de
extinción. Esta indemización sustituirá las cantidades indicadas en las
Clausulas 16.1 y 16.2, según el caso. Dicho contrato se reconoce ser terminado
con efecto 1 de agosto de 2007 y se refiere solamente con el propósito de
definir “Change of Control”.
16.2 This agreement may be terminated, based upon an initial employment date
with Energy Recovery, Inc of December l, 2005, by the Company as follows:

(a)     Without stating any given cause, by providing three (3) months prior
written notice. In this case, the Top Executive will be entitled to the
severance compensation equivalent to seven (7) days of cash salary per year of
service, up to a maximum of six (6) months of salary. Should the Company fail to
provide the required notice in whole or in part, the Top Executive will be
entitled to receive from the Company an amount equivalent to the salaries
corresponding to the defaulted period.   (b)     The Company may also terminate
this agreement by means of the Top Executive’s dismissal, in accordance with
section 11.2 of Royal Decree 1382/85. In this case, no severance compensation
will be due unless the dismissal is declared unfair by a final court judgment,
in which case he will be entitled to a severance compensation equal to twenty
(20) days of cash salary per year of service, up to a maximum of twelve
(12) months of salary.

16.3 In the event termination occurs pursuant to a Termination Event after a
Change of Control as defined in Clause 3.2 (e) of the Executive Employment
Agreement effective July 1, 2006, the Top Executive will be entitled to a total
gross severance compensation equal to 100% of his fixed cash salary at the time
of termination. This amount shall substitute the amounts indicated in Clause
16.1 and 16.2 above, as the case may be. Said Executive Employment Agreement is
acknowledged to be cancelled effective August 1, 2007 and is referenced for
definition of “Change in Control” purposes only.



 



--------------------------------------------------------------------------------



 



16.4 En el momento de la extinción del contrato de trabajo, el Alto Ejecutivo
deberá devolver inmediatamente a la Compañía todos los objetos pertenecientes a
la misma y/o a su matriz u otras Compañías relacionadas con la Compañía, que
todavia mantenga en su poder, así como toda la documentación correspondiente a
asuntos de las mencionadas compañías—concretamente hardware, software, discos
magnéticos, liaves, tarjetas de crédito, documentos, notas, impresos,
borradores, bocetos, muestras, así como copias, copias a carbón u otras copias.
El Alto Ejecutivo no tendrá derecho a retener estos objetos y documentos.
16.5 Asimismo, en el momento de la extinción del contrato de trabajo, el Alto
Ejecutivo deberá borrar de forma inmediata e irreversible, cualquier información
relativa a la actividad de la Compañía que tuviese almacenada en cualquier disco
o memoria magnética u óptica, así como todo tipo de materiales que se encuentren
bajo su posesión, custodia, cuidado o control, fuera de las dependencias de la
Compañía, y acreditará el cumplimiento de la referida obligación en caso de ser
requerido para ello por la Compañía.
El incumplimiento de las referidas obligaciones dará lugar a las
responsabilidades legales pertinentes.

17.    NO COMPETENCIA DESPUÉS DE EXTINCIÓN

17.1 En base a la naturaleza de las funciones que debe realizar y que son objeto
del presente Contrato y debido a las circunstancias especiales del sector en el
que está incluida la Compañía, ambas partes acuerdan que el Alto Directivo no
podrá prestar servicios directa o indirectamente como empleado, director,
administrador, accionista, prestamista, representante de ventas u otros a
cualquier empresa o negocio que compita directamente con la Compañía en España
en proveer servicios que sean iguales o similares a los prestados por el Alto
Directivo bajo el presente Cantrato.
16.4 Upon termination of the employment agreement, the Top Executive shall
immediately return to the Company in their entirety, all objects belonging to
the Company and/or its parent Company and/or other enterprises related to the
Company which are still in his possession, as well as all documents concerning
matters of the aforementioned companies — specifically, hardware, software,
magnetic discs, keys, credit cards, documents, printed matter, note, drafts,
sketches, samples — as well as all copies, carbon copies or other copies. The
Top Executive has no right to withhold such objects and documents.
16.5 Additionally, upon said termination of the employment agreement, the Top
Executive shall immediately irretrievably delete any information relating to the
business of the Company stored on any magnetic or optical disc or memory and all
matter derived there from which is in his possession, custody, care or control
outside the premises of the Company and shall produce such evidence of
compliance with this obligation as the Company may require.
Breach of these obligations upon termination of the employment agreement shall
give rise to the corresponding legal responsibilities.
17.-   NO COMPETE AFTER TERMINATION
17.1 Due to the nature of the duties of this Agreement and due to the special
circumstances of the Company in the market activity of the same, both parties
agree that the Top Executive shall not render services directly or indirectly as
an employee, director, shareholder, lender, sales representative or otherwise,
to any company or business competing directly with the Company in Spain in
providing services which are the same as or similar to those provided by the Top
Executive under this Agreement.



 



--------------------------------------------------------------------------------



 



17.2 La obligación de no competencia post-contractual será aplicable durante el
plazo de un año a contar desde la extinción del presente Cóntrato, cualquiera
que sea la razón de finalización del mismo, y estará limitada al territorio de
la Unión Europea.
17.3 El Alto Directivo, por cada mes que la obligación de no competencia sea
efectiva, recibirá una cantidad equivalente al 50% del salario fijo en metálico
mensual bruto que viniera percibiendo al momento de la extinción del Contrato y
que será satisfecha en mensualidades mientras esté vigente dicha obligación.
17.4 Si el Alto Directivo incumpliera las obligaciones establecidas en la
presente cláusula, éste deberá devolver a la Compañía la compensación abonada,
además de las cantidades que se pudieran derivar de los daños y perjuicios
ocasionados, y que serán establecidos por la jurisdicción competente.

18.-   OTROS ACUERDOS       El Alto Ejecutivo manifiesta expresamente que no
existe contrato ni acuerdo alguno que pudiera impedir o dificultar su prestación
de servicios a la Compañia a tiempo completo. La validez del presente contrato
se encuentra condicionada a la capacidad del Alto Ejecutivo para trabajar sin
infringir ningún pacto de no competencia o cualesquiera pactos o contratos
similares.   19.-   NULIDAD PARCIAL       En el supuesto de que, por cualquier
razón, alguna o algunas de las cláusulas del presente contrato resultasen
inaplicables en el futuro, la invalidez repercutirá exclusivamente sobre la
cláusula an cuestión, siendo plenamente válido el resto del contrato.

17.2 The post contractual duty not to compete will be applicable for a period of
one year as from the date this Agreement is terminated, regardless of the reason
for the termination, and it will be limited to the territory of the European
Union.
17.3 The Top Executive will, for each month that the non-competition is in
effect, receive an amount equal to fifty percent (50%) of the monthly gross
fixed cash salary that the Top Executive was receiving at the time the Agreement
is terminated. Said amount will be paid in installments during the period during
which the non-competition is in effect.
17.4 If the Top Executive fails to comply with these provisions, he shall return
any compensation paid by the Company, as well as any amounts that could result
from the damages caused, which shall be established by the courts of
jurisdiction.

18.-   OTHER AGREEMENTS       The Top Executive hereby declares that no contract
or agreement currently exists that would prevent him/her from or interfere with
his/her rendering of services to the Company on a full time basis. This contract
is conditioned upon the Top Executive’s ability to perform his services without
infringing any no compete covenant or similar covenants and/or agreements.  
19.-   SEVERALITY       In the event that, for any reason, any one or more
provisions of this agreement are found to be unenforceable in the future, the
remainder of this Agreement shall remain fully valid and enforceable.



 



--------------------------------------------------------------------------------



 



20.-   ÚNICO CONTRATO       El presente contrato sustituye a cualesquiera
acuerdos anteriores, ya sean verbales o escritos, y constituye el único contrato
válido existente entre las partes. Para la validez de cualquier modificación del
presente contrato, ésta deberá constar por escrito en el mismo, junto con las
firmas tanto del Alto Ejecutivo como de la Compañía.   21.-    LEY Y
JURISDICCION       El presente contrato se regirá por lo dispuesto en él por las
partes, en su defecto por el RD 1382/85, y en defecto de éste, por el Derecho
Civil o Mercantil. El presente contrato puede variarse en cualquier momento por
mutuo acuerdo escrito de las partes.       Este contrato y, en particular, el
salario y beneficios establecidos en el mismo, se basan en la premisa básica de
que ningún Convenio Colectivo resulta aplicable a la relación entre las partes
firmantes.       La jurisdicción española será la única jurisdicción competente
en relación con la ejecución, interpretación y extinción del presente contrato.
  22.-    IDIOMA       Este contrato se ha firmado en inglés y en español. En el
supuesto de que surja alguna discrepancia entre ambas versiones, prevalecerá la
versión en español.

20.-    ENTIRE AGREEMENT       This agreement supersedes any prior agreements,
whether oral or written, and constitutes the only valid agreement existing
between the parties. In order for any modification to this Agreement to be
valid, it must be made in writing in the same and must be signed by both the Top
Executive and the Company.   21.-    LAW AND JURISDICTION       This agreement
will be regulated by its terms and conditions, by RD 1382/85 and by Civil and
Commercial Law. This agreement may be modified at any time by mutual written
agreement of the parties.       This agreement and, in particular, the salary
and benefits included in the same, are based on the understanding that no
Collective Bargaining Agreement applies to the relationship between the parties.
      Spanish Jurisdiction shall be solely competent in relation with the
execution, interpretation and termination of this agreement.   22.-    LANGUAGE
      This agreement has been signed in both English and Spanish. In the event
any discrepancies should arise between the two versions, the Spanish version
shall prevail.



 



--------------------------------------------------------------------------------



 



                  En cuyos términos ambas partes contratantes firman el presente
contrato por triplicado a un solo efecto en la ciudad y fecha arriba indicados.
      IN WITNESS WHEREOF, the parties sign this Agreement in triplicate and to
one effect in the place and the date here-above mentioned.                   LA
COMPAÑÍA       THE COMPANY                               /s/ G.G. Pique      
           /s/ G.G. Pique    
 
Fdo.    D. G.G. Pique
      By:  
Mr. G. G. Pique
   
 
                EL ALTO EJECUTIVO       THE TOP EXECUTIVE    
 
               
            /s/ Borja S. Blanco
          /s/ Borja S. Blanco    
 
               
Fdo.:   D. Borja Sánchez Blanco Carvajal
      By:   Mr. Borja Sánchez Blanco Carvajal    

 